DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4, 6-13, 26, 30-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 2, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0331117.  The improvement comprises that the sacrificial material comprises a radially-outer silicon dioxide, a radially-inner silicon dioxide, and aluminum oxide radially-between the radially-outer silicon dioxide and the radially-inner silicon dioxide.
	In re claim 6, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0331117.  The improvement comprises the intervening tier being at least predominantly polysilicon and of different composition from compositions of the upper first tier and the upper second tier immediately-above the intervening tier and of different composition from compositions of the lower first tier and the lower second tier immediately-below the intervening tier.
	In re claim 7, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0331117.  The improvement comprises the intervening tier being at least predominantly conductive and of different composition from the compositions of the upper first tier and the upper second tier immediately-above the intervening tier and of different composition from the compositions of the lower first tier and the lower second tier immediately-below the intervening tier.
	In re claim 8, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0331117.  The improvement comprises the intervening tier being at least two of (a), (b) and (c), as recited in claim 8, at lines 11-24.
	In re claim 9, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0331117.  The improvement comprises the intervening tier being (a), (b) and (c), as recited in claim 8, at lines 11-24.
	In re claim 10, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0331117.  The improvement comprises that the individual upper channel openings are formed to have an average longitudinal axis that is angled from an average longitudinal axis of their respective individual lower channel opening to which they extend.
	In re claim 26, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0331117.  The improvement comprises that portion of individual of the channel-material strings in the upper stack having an average longitudinal axis that is angled from an average longitudinal axis of that portion of the individual channel-material strings in the lower stack.
	In re claim 30, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0331117.  The improvement comprises that portion of individual of the channel-material strings in the upper stack having an average longitudinal axis that is angled from an average longitudinal axis of that portion of the individual channel-material strings in the lower stack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, submitted on 5/16/22, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 7, 2022



/HSIEN MING LEE/